Citation Nr: 1521781	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran also had a hearing before a Decision Review Officer in June 2012.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service, he has a bilateral hearing disability for VA purposes, and it is at least as likely as not that his current bilateral hearing loss is related to his military service.

2.  The Veteran was exposed to acoustic trauma during active military service, he has tinnitus, and it is at least as likely as not that his current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The evidence of record establishes that the Veteran currently suffers from a bilateral hearing disability and tinnitus.  See July 2007 VA Examination and April 2011 VA Examination.  Moreover, the Veteran, who served in Vietnam, was exposed to significant noise during his active service.  See, e.g., March 2015 Board Hearing Tr. (describing in-service acoustic trauma); see also April 2011 VA Examination (discussing in-service noise exposure).  Therefore, the only remaining element is a nexus between the in-service acoustic trauma and his current disabilities (bilateral hearing loss and tinnitus).

The Veteran's June 1968 discharge examination does not reflect any audiological testing; instead, it merely notes a score of 15 out of 15 on a whispered voice test.  As the April 2011 VA examiner noted, "Whispered voice tests are insensitive to high frequency [hearing loss] and are not considered suitable for rating purposes."  See also July 2007 VA Examination ("Whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.").

The Veteran has undergone two VA examinations for the purpose of determining the etiology of the Veteran's bilateral hearing loss and tinnitus.  Unfortunately, neither examiner was able to provide a non-speculative opinion on those issues.

In July 2007, the Veteran was examined by a VA audiologist.  The VA examiner diagnosed bilateral hearing loss and tinnitus which, according to the examiner's documentation of the history provided by the Veteran, first became noticeable in the 1990s.  The VA examiner opined that the Veteran's hearing loss and tinnitus were likely due to the same etiology.  However, the examiner indicated that he was unable to opine as to whether "any of his current [hearing loss] and tinnitus is related to his military service" without "resort to mere speculation", because "there was no audiogram performed at separation to evidence auditory status."

As a result of the inconclusive July 2007 VA examination, the Veteran was afforded another examination by an audiologist in April 2011.  The second VA examiner, after reviewing the Veteran's file and performing audiological testing, stated that she also could not resolve the etiological question "without resort to mere speculation."  She explained that the Veteran's "current hearing loss exceeds norms for [hearing loss] due to aging, and the configuration is consistent with noise exposure."  After noting in-service and post-service noise exposure as well as reportedly delayed onset, the VA examiner indicated the lack of a "valid separation audio" precluded her from offering an etiological opinion without resort to speculation.

The government is responsible for creating and maintaining adequate medical records during service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("By conducting both induction and separation physical examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved.").  The Veteran has in-service noise exposure and current disabilities of hearing loss and tinnitus.  The evidence that would permit a reliable medical opinion regarding the remaining element (nexus) of the Veteran's claim is unavailable due to the absence of adequate audiological testing at his exit examination.  See July 2007 VA Examination (indicating lack of audiological testing at discharge precludes a non-speculative opinion); April 2011 VA Examination (same); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (reciting, approvingly, VA Secretary's argument that an upward shift in tested thresholds during service may form a medically sound basis for attributing a later hearing loss disability to in-service acoustic trauma).

Regardless, both VA examinations amount to no opinion, not a negative opinion.  Despite that, the 2011 examiner still noted that the Veteran's level of hearing loss was higher than what would normally be seen as due to age and that the configuration was consistent with noise exposure.  Considering his post-service occupation as a barber and his credible testimony as to the nature of extent of his recreational noise exposure, the Board finds that the evidence is at least in equipoise, so entitlement to service connection for bilateral hearing loss and tinnitus is granted.  Gilbert, 1 Vet. App. at 53-56.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


